Citation Nr: 0530404	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement by the veteran's daughter, E. 
T. H., to recognition as a "helpless child" on the basis of 
permanent incapacity for self-support.

2.  Eligibility for benefits as an adult helpless child of 
the veteran.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant in this case is the veteran's surviving spouse, 
who is seeking benefits on behalf of the veteran's and her 
adult daughter (referred to as claimant).  The veteran served 
on active duty from November 1952 to December 1954.  He died 
in  November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which the RO reopened and denied 
the claim on the merits.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a May 2000 administrative action, the RO denied the 
appellant's claim for permanent incapacity for self-support 
for the veteran's daughter, E. T. H.; the appellant was 
informed of this decision the same month but did not file a 
notice of disagreement (NOD) within one year of such 
notification.

2.  Evidence added to the record since the May 2000 
administrative action does, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the appellant's claim on behalf of 
the veteran's daughter.

3.  The claimant, E. T. H., was born April [redacted], 1957, is the 
daughter of the veteran who died in November 1998.

4.  The claimant married on August [redacted], 1991, and remained 
married until August [redacted], 2001, after the death of the veteran 
in November 1998.  Her marriage was not void nor has it been 
annulled by a competent legal authority.


CONCLUSIONS OF LAW

1.  The May 2000 administrative decision, denying the 
appellant's claim for permanent incapacity for self-support 
for the veteran's daughter, E. T. H., is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the May 
2000 administrative decision sufficient to reopen the 
appellant's claim for entitlement by the veteran's daughter, 
E. T. H., to recognition as a "helpless child" on the basis 
of permanent incapacity for self-support.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  

3.  The criteria for recognition of the veteran's daughter as 
the helpless child of the veteran for purposes of 
establishing entitlement to benefits have not been met.  
38 U.S.C.A. §§ 101(4), 1542 (West 2002); 38 C.F.R. § 3.55 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's 
claim for entitlement by the veteran's daughter, E. T. 
H., to recognition as a "helpless child" on the basis 
of permanent incapacity for self-support, the Board 
finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of 
the Board's decision reopening the appellant's claim.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable with respect to claims that cannot be 
substantiated, such as the issue of eligibility for 
benefits as an adult helpless child of the veteran.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit 
or the lack of entitlement under the law); see also 
VAOPGCPREC 5-2004 (VA is not required to provide notice 
of the information and evidence necessary to 
substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim for entitlement by the veteran's daughter, E. T. 
H., to recognition as a "helpless child" on the basis of 
permanent incapacity for self-support.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

In a May 1999 rating decision, the RO originally denied the 
appellant's claim for entitlement by the veteran's daughter, 
E. T. H., to recognition as a "helpless child" on the basis 
of permanent incapacity for self support, noting that the 
extent and nature of the claimant's psychiatric disorder was 
not sufficient to establish that E. T. H. became permanently 
incapable of self-support prior to age 18 on April [redacted], 1975.  
Subsequently, in a May 2000 administrative decision, the RO 
denied a later claim that the appellant's daughter be 
considered permanently incapable of self-support (helpless) 
based on the fact that E. T. H. had been married since August 
[redacted], 1991.  Although the appellant was notified of the RO's 
actions and advised of her appellate rights the same month as 
the respective denials, she did not submit a notice of 
disagreement (NOD) within one year of notification of 
denials.  Thus, these decisions became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §3.104(a) (2005) and § 20.1103 
(2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below concludes that new and 
material evidence sufficient to reopen the appellant's claim 
has been received.  

The evidence presented or secured since the May 2000 
administrative decision includes copies of medical records 
and a copy of the claimant's August 2001 divorce decree, 
showing that E. T. H. was no longer married.  This evidence 
is clearly new, in that it is not redundant of other evidence 
previously considered.  Moreover, this evidence is material 
to the issue under consideration, as it shows that E. T. H. 
is no longer married.  As such this evidence bears directly 
and substantially upon the specific matter under 
consideration and relates to an unestablished fact necessary 
to substantiate the appellant's claim on behalf of the 
veteran's daughter.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  Accordingly, the appellant's claim 
for consideration of her daughter as a helpless child is 
reopened.  

Helpless Child

An eligible child of a veteran may be entitled to death 
pension or compensation benefits when the veteran served in a 
period of war or the veteran was entitled to receive 
compensation at the time of his death and the child is not in 
the custody of a surviving spouse eligible for pension.  38 
U.S.C.A. §§ 1318, 1542 (West 2002).  Such benefits require a 
specific relationship with the veteran in order to be 
eligible to make a claim for benefits.  The appellant in this 
case is claiming benefits on the basis of her daughter's 
status as a child of the veteran.  Although the claimant is 
certainly the daughter of the veteran, that is not 
dispositive of whether she is eligible to claim benefits.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  Except as provided in 
paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, for purposes 
of determining eligibility as a claimant under Title 38, a 
child must be "unmarried" and must be either under the age 
of 18, have become permanently incapable of self-support 
before the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2005).
 
If the claimant does not have a disqualifying marital 
impediment, then she might be eligible for death pension or 
compensation benefits if she can show that she is an adult 
helpless child.  To do so, a "child" must have been shown to 
have become permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  See 38 C.F.R. § 3.356(a) (2005); Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993).  Rating determinations 
will be made solely on the basis of whether the child is 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one fact 
for determination by the rating agency on competent evidence 
of record in the individual case.  Bledsoe v. Derwinski, 1 
Vet. App. 32, 33 (1990).  Rating criteria applicable to 
disabled veterans are not controlling.  See 38 C.F.R. 
§ 3.356(a).

Principal factors to be considered in rendering a 
determination of permanent incapacity for self-support under 
38 C.F.R. § 3.356(b) are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been short intervening periods when his or her 
condition was such that he or she was employed, provided that 
the cause of the incapacity is the same as that upon which 
the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability should not be considered 
as rebutting permanent incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of the parents, and the like.  In those cases where 
the extent and nature of disability raised some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there would be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment only afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356(b) (2005).

The provisions of 38 C.F.R. § 3.57(a)(2) and (3) do not apply 
to the claimant.  Thus, in order for E. T. H. to receive 
death pension or compensation benefits, she must be 
recognized as the child of the veteran.  Under the claimant's 
circumstances, for her to be recognized as the child of the 
veteran, the appellant must show that her daughter became 
permanently incapable of self-support before reaching the age 
of 18 and that she is considered unmarried (that is, her 
marriage was void or annulled).

The record reflects that the claimant, E. T. H., was married 
on August [redacted], 1991, after November 1, 1990 and prior to the 
veteran's death in November 1998, and as such she was no 
longer an unmarried child of the veteran.  At the time of the 
veteran's death, she could not be recognized as a child of 
the veteran even if she did become permanently incapable of 
self-support before reaching the age of 18.  The appellant 
argues, however, that, on August [redacted], 2001, E. T. H. received 
a civil divorce decree; and, therefore, as of that date, she 
was again an unmarried person and could qualify as a child of 
the veteran.

Marriage of a child shall not bar the furnishing of benefits 
if the marriage was void or has been annulled by a court 
having basic authority to render annulment decrees, unless it 
is determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  On or after January 
1, 1975, marriage of a child terminated prior to November 1, 
1990, shall not bar the furnishing of benefits to or for such 
child provided that the marriage has been terminated by death 
or has been dissolved by a court with basic authority to 
render divorce decrees unless VA determines that the divorce 
was secured through fraud by either party or by collusion.  
38 U.S.C.A. § 103(e) (West 2002); 38 C.F.R. § 3.55(b).  The 
Congressional Omnibus Budget Reconciliation Act of 1990, 
Public Law 101-508, eliminated reinstatement of benefits to 
children who had married upon termination of the former 
marriage.  This provision applies to claims received on or 
after November 1, 1990.  

Therefore, her marriage is a bar to benefits as a child of 
the veteran because E. T. H. is not considered an unmarried 
person as she fails to meet any of the criteria that prevents 
the marriage from being a bar to the furnishing of benefits.  
Her marriage on August [redacted], 1991, was after January 1, 1975 
and her divorce was final on August [redacted], 2001, as such, her 
marriage did not terminate prior to November 1, 1990.  Thus, 
there is no evidence that her marriage was void, that it has 
been annulled, or that it was terminated by death or divorce 
prior to November 1, 1990.  All the evidence indicates that 
the marriage was valid and was not terminated by divorce 
until August [redacted], 2001.  The appellant concedes that the 
claimant's divorce took place after the delimiting date set 
by law, and does not raise any questions of fact as to 
whether her daughter could avoid the bar to benefits by 
reason of her marriage being void or annulled.  

The appellant has not raised any specific argument, or 
presented any evidence, regarding any potential reason that 
her daughter's marriage should be deemed void other than that 
she argues that her daughter only lived with her spouse about 
a year because of her serious medical condition, that her 
condition is getting worse, and that as a widow, the 
appellant, is under a critical financial hardship.  The 
appellant has not alleged factors such as fraud, bigamy, 
etc., which could potentially render the marriage void ab 
initio.  In fact, there is a specific finding by the court 
that the marriage was based on the separation of her daughter 
and her daughter's husband.  Since a preponderance of the 
evidence is against a finding that she was an unmarried 
person at the time of the veteran's death or that her 
marriage met one of the requirements that prevent it from 
being a bar to recognition as the veteran's child, a 
preponderance of the evidence is against a finding that she 
may be recognized as the helpless child of the veteran for 
purposes of determining entitlement for VA benefits. 

Finally, while the Board clearly recognizes that the claimant 
may now be significantly disabled, the newly received medical 
evidence does not show that she was incapable of self-support 
at 18, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  It has been observed in this regard that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for entitlement by the veteran's daughter, 
E. T. H., to recognition as a "helpless child" on the basis 
of permanent incapacity for self-support has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.  

The claimant, E. T. H., may not be recognized as the helpless 
child of the veteran, therefore entitlement to VA benefits is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


